Case 8:17-CV-00035-SCB-AEP Document 225 Filed 05/06/19 Page 1 of 13 Page|D 10137

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SUNCOAST WATERKEEPER, OUR

CHILDREN’S EARTH FOUNDATION, AND

ECOLOGICAL RIGHTS FOUNDATION,
Plaintiffs,

V Case No.: 8:17-cv-35-T-24 AEP

CITY OF GULFPORT,

 

Defendant.
|

DEFENDANT. CITY OF GULFPORT’S MOTION TO COMPEL

COMES NOW, Defendant, City of Gulfport (“Gulfport”) by and through its
undersigned counsel and pursuant to Rules 30(a)(l) and 37(a), Fed. R. Civ. Pro., moves for the
entry of an order compelling Plaintiffs to produce J ill Wenner for deposition. In support
thereof, Gulfport states as follows:

l. On April lO, 2017, Plaintiffs served Gulfport With Plaintiffs’ Revised lnitial
Disclosures, attached hereto as Exhibit “A”. ln the Revised lnitial Disclosures, Plaintiffs listed
Jill Wenner as a person Who may be called as a standing Witness.

2. Plaintiffs have filed an affidavit of J ill Wenner in support of Plaintiffs’ Motion
for Partial Summary Judgment.

3. Ms. Wenner resides in St. Petersburg, Florida.

01|3]716-1

Case 8:17-cV-00035-SCB-AEP Document 225 Filed 05/06/19 Page 2 of 13 Page|D 10138

Case No.: 8:l7-cv-35-T-24 AEP

4. Ms. Wenner was previously set for deposition in August of 2018, but that
deposition was cancelled on the request of counsel f`or Plaintiffs, due to Ms. Wenner’s family
medical emergency.

5. Def`endant has thus far taken three depo sitions, and intends to take an additional
six depositions, inclusive of Ms. Wenner.

6. Def`endant has requested deposition dates from Plaintif`f`s’ counsel f`or Ms.
Wenner. Plaintif`f`s’ counsel has responded by stating that Def`endant is not entitled to take Ms.
Wenner’s deposition because of the submission of` a declaration as to standing

7. During an April 24, 2019 teleconf`erence to discuss outstanding discovery
issues, including Ms. Wenner’s deposition, Plaintif`fs’ counsel represented that while Plaintiff`s
would not object to the procedure employed in setting Ms. Wenner’s deposition, i.e. notice
versus subpoena, Plaintiffs would not produce Ms. Wenner f`or deposition absent an order from
this Court compelling her attendance. Plaintiff`s also agreed to respond to any motion to compel
within one week of` filing of the motion to expedite bringing the matter to resolution by the
Court.

8. On April 29, 2019, the undersigned noticed Ms. Wenner f`or deposition, with
said deposition to take place on Thursday, May 16, 2019 at 9:00 a.m. at the undersigned’s
office in St. Petersburg, Florida. The notice is attached hereto as Exhibit “B”.

9. The undersigned has attempted in good faith to resolve this dispute without
resort to this Motion to Compel, but Plaintiffs’ counsel continues to represent that Plaintiffs

will not voluntarily produce Ms. Wenner for deposition.

01131716_1 2

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 3 of 13 Page|D 10139

Case No.: 8:17-cv-35-T-24 AEP

Incorporated Memorandum of Law

10. Under Rule 30 (a) (1), Fed. R. Civ. Pro., Defendant is entitled to take the
deposition of Ms. Wenner. This deposition will not result in more than 10 depositions being
taken by Defendant; Ms. Wenner has not been previously deposed in this case; the timing of
the deposition is proper under Rule 26(d); and Ms. Wenner is not imprisoned Fed. R. Civ. P.
30(a)(1) clearly permits this Court to compel attendance of Ms. Wenner at a deposition. Clean
Coal Technologies, Inc. v. Hamilton, 2009 WL 10668672, at *2 (S.D.Fla., 2009).

11. Plaintiffs, in claiming Defendant is not entitled to depose Ms. Wenner, have
cited a host of cases that do not support this claim. For instance, Plaintiffs cite Gwaltney of
Smithfz`eld, Ltd. v.r Chesapeake Bay Foundation, Inc., 484 U.S. 49 (1987) for the proposition
that standing in citizen suits is usually established by affidavits. Gwaltney mentions the Word
‘affidavit’ once, and only to say that a complaint need not be supported by affidavits to survive
a motion to dismiss. Id. at 65. Plaintiffs also cite Am. Canoe Ass'n v_ Murphy Farms, Inc., 326
F.3d 505 (4th Cir. 2003) in support of their contention. This case did not consider the question
of whether a standing witness could be deposed, but rather discusses affidavits as being a
typical method of establishing standing, in support of its decision that although a court order
was titled a “declaratory judgment”, it was in fact an order granting partial summary judgment
That the Rules permit an affidavit to be used in support of a motion for summary judgment
simply does not preclude depositions of a witness who has executed an affidavit.

12. Plaintiffs go so far as to say that “courts have repeatedly rejected efforts by
defendants to depose standing witnesses”, and cite Southwest Centerfor Biological Diversity

v. Clark, 90 F.Supp.2d 1300 (D.N.M.,l999) in support thereof. Plaintiffs fail to acknowledge

01131716-1 3

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 4 of 13 Page|D 10140

Case No.: 8:17-cv-35-T-24 AEP

that the party seeking discovery in Southwest Center for Biological Diversity v. Clark was an
intervenor, Whose participation was expressly limited to “responding to dispositive motions
filed by Plaintiffs or Defendants.” Id. at 1302. Importantly, in that case the defendants did not
contest standing. Id. at 1301-1302. Simply put, the question of whether an intervenor may take
a standing witness deposition, in a case where the defendant does not contest standing and in
which the order allowing intervention expressly limited said intervenor ’s participation to
responding to dispositive motions, is simply not relevant to Whether Defendant is entitled to
depose Ms. Wenner. To the contrary Rule 30(a)(l), Fed. R. Civ. Pro., expressly authorizes the
deposition of Ms. Wenner in the case sub judice.

WHEREFORE Defendant requests that this Court enter an order compelling the
attendance of J ill Wenner at the deposition noticed by Defendant, and for such other relief this
Court deems proper.

Respectfully submitted this 6th day of May, 2019.

/s/John W. Wallace
KEVIN S. HENNESSY, ESQUIRE
Florida Bar No. 0602558
RICHARD P. GREEN, ESQUIRE
Florida Bar No. 0119530
LEWIS, LONGMAN & WALKER, P.A.
100 Second Avenue South, Suite 501-8
St. Petersburg, FL 33701
Telephone: (727) 245-0820
Facsimile: (727) 290-4057
Primary Email: _khenness\-'t?t :llw-law.com

rnl'een_t_r¥g_llw;lz;w.cgm
Secondary Email: fbissettef_'c.`i`.;llw-law.com
j dayy@llw-law.com

01131716-1 4

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 5 of 13 Page|D 10141

Case No.: 8:17-cv-35-T-24 AEP

JOHN W. WALLACE, ESQUIRE

Florida Bar No. 0057859

LEWIS, LONGMAN & WALKER, P.A.
245 Riverside Ave., Ste. 150

Jacksonville, FL 32202

Telephone: (904) 353-6410

Primary Email: jwallacecri llw-law.com
Secondary Email: sreichardfi;llw-law.com
Counselfor City of Gulfport

CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2019, a true and accurate copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF which will serve notice of

electronic filing to all parties of record.

01131716-1

/S/John W. Wallace

 

KEVIN S. HENNESSY, ESQUIRE
Florida Bar No. 0602558

RICHARD P. GREEN, ESQUIRE
Florida Bar No. 0119530

JOHN W. WALLACE, ESQUIRE
Florida Bar No. 0057859

LEWIS, LONGMAN & WALKER, P.A.

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 6 of 13 Page|D 10142

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SUNCOAST WATERKEEPER, OUR
CHILDREN’S EARTH FOUNDATION, and
ECOLOGICAL RIGHTS FOUNDATION

Plaintiffs,
v.
CITY OF GULFPORT
Defendant.

 

 

Civil Case No. 8:17-cv-00035-SCB-MAP

PLAINTIFFS' REVISED INITIAL DISCLOSURES

Pursuant to F ederal Rule of Civil Procedure Rule 26(a)(1) Plaintiffs Suncoast

Waterkeeper (“SCWK”), Our Children’s Earth Foundation (“OCE”) and Ecological Rights

Foundation ("ERF") (collectively, “Plaintiffs”) provide the following lnitial Disclosures.

I. The name and, if known, the address and telephone number of each individual likely to

have discoverable information _ along with the subjects of that information _ that the

disclosing party may use to support its claims or defenses, unless the use Would be solely for

impeachment

The following individuals may be called by Plaintiffs as standing witnesses: Mike

Sullivan, Joseph McClash, John Rice, Rob Alfieri, J ill Wenner, Sandra Ripberger, Andrew

Hayslip, Annaliese Beaman, Eliza Epstein, Elizabeth Forys, Lee Irby, Rachel Rosner. All of

these potential witnesses may be reached through Plaintiffs’ counsel.

EXH|B|T

 

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 7 of 13 Page|D 10143

The following individuals are current and former employees, consultants, agents,
contractors, and other representatives of Gulfport who are expected to have personal knowledge
of facts pertinent to Plaintiffs’ claims, including but not limited to facts concerning the
configuration/characteristics, management, operation and maintenance of Gulfport’s wastewater
collection system (the “WCS”) and municipal separate storm sewer system (the “MS4”) and
related pennits, Gulfport's sanitary sewer overflows (SSOS), the locations and water bodies
affected by these SSOs, the causes of these SSOs, the environmental impacts of these SSOs, the
remedial measures needed to reduce or eliminate SSOs from Gulfport’s WCS, the effect of peak
wet weather flows in the Gulfport WCS on the capacity of the St. Petersburg publicly owned
treatment works (“POTW”) to convey and treat sewage without SSOs, coordination with St.
Petersburg in reducing peak wet weather flow from Gulfport’s WCS into the St. Petersburg
POTW, Gulfport’s current planning for maintenance operation and management of the Gulfport
WCS (including both technical/engineering planning and financial planning), Gulfport’s
financial resources for financing maintenance, operation and management of the Gulfport WCS
and paying civil penalties for its Clean Water Act violations. These individuals include but are
not limited to the following: Don Sopak, James O’Reilly, Cheryl Hannafin, Kelly S. Wehner
(Cardno Engineer), and Yolanda Roman.

The following individuals are employees, consultants, agents, and other representatives
of the Florida Department of Environmental Protection (FDEP), Southwest District - Tampa,
13051 N. Telecom Parkway, Temple Terrace, FL, 33637, (813) 470-5700. These individuals
have or are expected to have personal knowledge of facts regarding the FDEP's compilation of`
information that documents Gulfport's SSOs, the causes of these SSOs, and appropriate remedial
measures to reduce these SSOS. These individuals include but are not limited to the following:
Mary Yeargan, Kelley Boatwright, Michelle Holton, Leandro Garcia, Jessica Kleinfelter, Jacki
Champion.

The following individuals are current and former employees, consultants, agents,

contractors, and other representatives of St. Petersburg. These individuals have or are expected to

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 8 of 13 Page|D 10144

have personal knowledge of facts regarding several matters pertinent to Plaintiffs’ claims,
including but not limited to the configuration/characteristics, management, operation and
maintenance of St. Petersburg’s wastewater collection and transport system (the “WCTS”) and
wastewater reclamation facilities (the "WRFS”) and related permits, SSOs from the WCTS or
WRFs and whether these SSOs were caused or contributed to by the management, operation or
maintenance of the Gulfport WCS; the locations and water bodies affected by these SSOS, the
causes of these SSOs, the environmental impacts of these SSOs, the remedial measures needed to
reduce or eliminate SSOs from St. Petersburg’s WCTS and WRFs (including those that Gulfport
needs to implement), the effect of peak wet weather flows in the Gulfport WCS on the capacity
of the St. Petersburg WCTS and WRFs to convey and treat sewage without SSOs, coordination
between Gulfport and St. Petersburg in reducing peak wet weather flow from Gulfport’s WCS
into the St. Petersburg POTW, St. Petersburg’s current planning for maintenance operation and
management of the St. Petersburg WCS (including both technical/engineering planning and
financial planning), St. Petersburg’s financial resources for financing maintenance, operation and
management of the St. Petersburg WCS, and St. Petersburg's agreements with Gulfport and other
cities or municipalities providing for wastewater treatment These individuals include but are not
limited to the following, and Plaintiffs believe each of them can be contacted through St.
Petersburg's counsel, Brian A. Bolves of Manson Bolves Donaldson Varn, P.A., l 101 W. Swann
Ave., Tampa, FL, 33606, (813) 514-4700: Claude Tankersley, Thomas Gibson, Steven Leavitt,
Craven Askew, Lane Longley, Matt Wilson, Charles Wise, Terrell Holmes, John Turner, John
Stanton, George Cassady, Patti Andersen, Brejesh Prayman, John Palancher, Rick Cooper, Janet
DeBiasio, Silvia Rosario, David Avbaspour, Q. Keith Knowlton, Gary Cornwell, Blaze Mazzola,
Mike Connors, Mark McNeil, Tish Elston, Evelyn Rossetti, Randy Houston, Anthony White,
Alex Terletsky, Michael Beck, Carlos Frey, John Morris, and Louis “Tony” Seufert.

II. A copy _ or a description by category and location - of all documents, electronically

stored information, and tangible things that the disclosing party has in its possession,

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 9 of 13 Page|D 10145

custody, or control and may use to support its claims or defenses, unless the use would be
solely for impeachment

The documents in issue consist of documents received from FDEP, the City of Gulfport and the
City of St. Petersburg through subpoenas or Florida Sunshine Law records requests that address
the following topics:

l. Documents pertinent to Gulfport’s interaction with other local jurisdictions and other
pertinent third parties, including the City of St. Petersburg concerning management, operation
and maintenance of the Gulfport WCS and coordination of this management, operation and
maintenance with the management, operation and maintenance of the City of St. Petersburg’S
POTW.

2. Documents pertinent to the capacity, planning, operation, and management of
Gulfport’s WCS and Gulfport’s implementation of measures to maintain, operate, and manage
the WCS.

3. Documents pertinent to the incidence of SSOs from the Gulfport WCS or from the St.
Petersburg POTW that Gulfport caused or contributed to and the potential impacts on receiving
waters from these SSOs, including documents related to where these SSOs occurred, whether
they reached waters and if so which waters, environmental impacts of these SSOs, causes of
these SSOs, and remedial measures necessary to reduce or eliminate these SSOs.

4. Documents pertinent to regulatory matters and the regulation of Gulfport by regulatory
agencies such as FDEP, including the compilation of information documenting Gulfport’s SSOs,
the causes of these SSOS, and the remedial measures necessary to reduce or eliminate these
SSOs.

5. Documents pertinent to evaluating the mandatory civil penalty assessment criteria in
Clean Water Act section 309(d), 33 U.S.C. § l3l9(d).

III. A computation of each category of damages claimed by the disclosing party _ who
must also make available for inspection and copying under Rule 34 the documents or other

evidentiary material, unless privileged or protected from disclosure, on which each

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 10 of 13 Page|D 10146

computation is based, including materials bearing on the nature and extent of injuries
suffered.
The environmental statutes under which Plaintiffs are proceeding do not provide for the

award of damages, only declaratory and injunctive relief`, attomeys’ fees and costs.

IV. Any insurance agreement under which an insurance business may be liable to satisfy
all or part of a possible judgment in the action or to indemnify or reimburse for payments
made to satisfy the judgment

Plaintiffs have no such insurance agreement to disclose.

W’\ Q ~ W
Christopher Sproul
Attorney for Plaintiffs

Dated: April 10, 2017

 

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 11 of 13 Page|D 10147

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SUNCOAST WATERKEEPER, OUR
CHlLDREN’S EARTH FOUNDATION, AND
ECOLOGICAL RIGHTS FOUNDATION,

Plaintiffs,
Civil Case No. 8117-cv-00035-SCB-AEP
v.
CITY OF GULFPORT,
Defendant,

 

 

NOTICE OF TAKING DEPOSITION DUCES TECUM
PLEASE TAKE NOTICE that Defendant, CITY OF GULFPORT, pursuant to Federal
Rules of Civil Procedure 30(a)(l), hereby notices the following deposition, by oral examination,

of the person(s) named below, at the time, on the date, at the hour and at the place indicated:

Deponent Date and Time Location
J ill Wenner Thursday, May 16, 2019 Lewis, Longman & Walker, P.A.
@ 9:00 a.m. 100 Second Ave S., Suite 501-S

St. Petersburg, FL 33701
This deposition will be taken before a court reporter, notary public, or before some other
official authorized to take depositions, by Orange Legal (800) 275-7991. This deposition is being
taken for the purpose of discovery, for use at trial, or for such other purposes as are permitted
under the Federal Rules of Civil Procedure.
Pursuant to Rule 30(b)(2), the deponent is requested to digitally produce to the undersigned

the documents described in the attached EXhibit “A” no later than Monday, May 13, 2019.

EXHIB|T
01128444-1 Page 1 0f3

f _B_

 

Dated this 29th day of April, 2019.

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 12 of 13 Page|D 10148

/s/ Kevin S. Henness_}'

 

KEVIN S. HENNESSY, ESQUIRE

Florida Bar No. 0602558

RICHARD P. GREEN, ESQUIRE

Florida Bar No. 0119530

LEWIS, LONGMAN & WALKER, P.A.

100 Second Avenue South, Suite 501-S

St. Petersburg, FL 33701

Telephone: (727) 245-0820

Facsimile: (727) 290-405 7

Primary Email: khenness\ -'a llw-law.com
rareen"ri"llw-law.com

Secondary Email: jbissette ri llw-law.com_

idav\"ii.llw-law.com
Counsel for City of Guljport

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via the Email on this 29th day of April, 2019, to the following:

Justin Bloom

Justin Bloom, Attorney at Law
PO Box 1028

Sarasota, FL 34230

Bloomes 1 ail.com

Molly Coyne

mco\- ne- ¢_i-enviroadvocates.com
Christopher Sproul
csuroul"r_ifenviroadvocates.com
Environmental Advocates

5135 Anza Street

San Francisco, CA 94121-2546

 

 

0l128444-l

Michael Digiulio
mike@superlawgroup.com
Edan Rotenberg
edan@sunerlawgrour).com
Super Law Group, LLC

180 Maiden Lane, Sutie 603
New York, NY 10038

Kathryn Schmidt

kschmidt'¢_rvnf.com

Van Ness Feldman

1050 Thomas Jefferson Street NW, 7th Floor
Washington DC 20007

/s/ Kevin S. Hennesst'

 

KEVIN S. HENNESSY, ESQUIRE
Florida Bar No. 0602558

Page 2 of 3

Case 8:17-cV-OOO35-SCB-AEP Document 225 Filed 05/06/19 Page 13 of 13 Page|D 10149

ExHIBIT “A”
M

Correspondence includes letters, emails, memorandums, phone records or communications of
any kind between any individuals and entities.

Documents/Documentation include(s) notes, memoranda, writings, applications, addendums,
drawings, forms, photographs, reports, surveys, forms, videos, phone records, calculations, field
notes, plans, test results, specifications, renderings, invoices, permits, applications, exhibits, data
and electronic information of any kind.

 

The Litigation refers to the federal court matter before the US District Court - Middle District of
Florida, Case No. 8:17-cv-00035-SCB-MAP.

PRODUCE THE FOLLOWING:

l. All document(s) relating to any statements you have made, orally or in writing, in support
of any testimony you anticipate providing as a standing witness in connection With the
Litigation.

2. All document(s) referenced in any report, declaration or affidavit you have prepared
concerning any testimony you may give regarding the Litigation.

3. All documents and correspondence that you anticipate utilizing for, or upon which you
may rely to prepare, any testimony you may give at trial in the Litigation.

4. All documents and correspondence you reviewed in preparation for your deposition or your
testimony at trial in the Litigation.

01128444-1 Page 3 Of3

